DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oda  (US 2017/0278706).
	With respect to Claim 1 , Oda  discloses a method of forming a gallium oxide film (paragraphs 5 and 17), the method comprising supplying mist (paragraph 27 and Figure 18 and corresponding text) of a material solution comprising gallium atoms (Example 9, paragraph 167) and chlorine atoms  (Example 9, paragraph 167) to a surface of a substrate while heating  (paragraph 139) the substrate so as to form the gallium oxide film on the surface of the substrate. See Examples 1, paragraphs 136-10 and Example 9, paragraph 167. With respect to the limitation “ wherein a molar concentration of chlorine in the material solution is equal to or more than 3.0 times and equal to or less than 4.5 times a molar concentration of gallium in the material solution”, Oda discloses the use of gallium chloride (GaCl3) in paragraph 85, which would result in a molar ratio of 3. 
	Oda differs from the Claims at hand in that Oda does not explicitly disclose the claimed ratio of “equal to or more than 3.0 times and equal to or less than 4.5 times”.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to arrive at the claimed ratio, as in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 16 USPQ 2d 1934 (Fed. Cir 1990).
In the alternative, changes in temperature or concentration are prima facie obvious, in the absence of unobvious results. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges Allen et al v. Coe, 57 USPQ 136. Furthermore, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 105 USPQ 6 (CCPA 1977). In the present case, the concentration of reactants is a result effective variable which determines the rate of reaction and product produced, and would therefore be optimizable to one of ordinary skill in the art. 
	With respect to Claim 2, Oda discloses wherein the molar concentration of chlorine in the material solution is equal to or less than 3.5 times the molar concentration of gallium in the material solution. See paragraph 85, GaCl3, molar ratio of 3.  
	With respect to Claim 4, Oda discloses further comprising dissolving gallium chloride (paragraph 85) in water (paragraph 86) so as to create the material solution.  
	With respect to Claim 5, Oda discloses wherein the creation of the material solution comprises mixing hydrochloric acid with water. See paragraphs 86 and 167 ( 36% hydrochloric acid solution).
	With respect to Claim 6, Oda discloses further comprising dissolving gallium in hydrochloric acid so as to create the material solution.  See paragraph 167 ( 36% hydrochloric acid solution).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oda  (US 2017/0278706)   as applied to claims 1-2 and 4-6 above, and further in view of Toshimi (WO 2016013554).
	Oda is relied upon as discussed above. Moreover, Oda et al disclose the use of sapphire substrates. See paragraph 148.
	However, Oda et al does not explicitly disclose the substrate is constituted of beta gallium oxide.
	Toshimi also pertains to gallium oxide semiconductor devices and is relied upon to disclose the equivalence of sapphire and beta gallium oxide substrates. See page 6, lines 1-10.
	With respect to Claim 3, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention to use a beta gallium oxide substrate in the device of Oda, for its known prima facie obvious to one of ordinary skill in the art. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oda  (US 2017/0278706) as applied to claims 1-2 and 4-6 above, and further in view of Chiou et al (US 2015/0187573).
Oda is relied upon as discussed above. Moreover, Oda et al disclose the use of gallium chloride as a precursor. See paragraph 85.
	However, Oda et al does not explicitly disclose the use of gallium hydroxide as a precursor as required by the Claim at hand. 
	Chiou et al  also pertains to gallium oxide semiconductor devices and is relied upon to disclose the equivalence of gallium chloride and gallium hydroxide as precursors to forming gallium oxide semiconductor devices, and their use in combination. See paragraph 22.
	With respect to Claim 7, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention to use  gallium hydroxide in the process of Oda, for its known benefit as a precursor in forming  gallium oxide semiconductor devices as disclosed by Chiou et al. The use of a known component, gallium hydroxide, for its known benefit, as a precursor in forming gallium oxide semiconductor devices, would have been prima facie obvious to one of ordinary skill in the art. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oda  (US 2017/0278706) in view of Chiou et al (US 2015/0187573) as applied to claims 1-2, and 4-7 above, and further in view of Masakatsu et al (WO 2010140548).
Oda  and Chiou et al  relied upon as discussed above. Moreover, the combined references suggest  the use of gallium hydroxide as a precursor as discussed above with respect to Claim 7.

	Masakatsu et al  also pertains to gallium oxide semiconductor devices and is relied upon to disclose the use of gallium hydroxide and gallium oxyhydroxide as precursors to forming gallium oxide semiconductor devices. See page 5, last 15 lines.
	With respect to Claim 8, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention to use  gallium oxyhydroxide in the process of Oda in view of Chiou et al, for its known benefit as a precursor in forming  gallium oxide semiconductor devices as disclosed by Masakatsu et al. The use of a known component, gallium oxyhydroxide, for its known benefit, as a precursor in forming gallium oxide semiconductor devices, would have been prima facie obvious to one of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





AGG
March 26, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812